DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 2/26/2020, 1/28/2021 and 8/20/2021 was filed properly.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-4, 7 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2003/0096143 A1) to Lasmarias et al. (hereinafter Lasmarias) in view of (US 2003/0176292 A1) to Rayborn (hereinafter Rayborn) in further view of teachings by (US 2006/0201815 A1) to Separautzki et al.  (hereinafter Separautzki).
Lasmarias is directed toward modification of naturally formed layered magnesium silicate to improve fluid wettability properties.  Lasmarias discloses at paragraph [0005] that talc, naturally formed layered magnesium silicate, is surface treated to change the charge of the particles.  Lasmarias discloses at paragraph [0006] that the magnesium silicate is reacted with a metal hydroxide to impart hydroxyl groups onto the surface of the magnesium silicate.  Lasmarias discloses at paragraph [0007] that a cationic polymer is added to the modified layered magnesium silicate to change the charge to add to a well fluid.  Lasmarias discloses at paragraph [0024] that the magnesium silicate is stirred, that provides shear to the surface.  Lasmarias discloses each and every element, but is silent regarding well fluid and synthetic origins of the magnesium silicates.  
Rayborn is directed toward modification of layered magnesium silicate to improve fluid wettability properties.    Lasmarias and Rayborn are both directed toward modification of layered magnesium silicate to improve fluid wettability properties and therefore are analogous art.  Rayborn teaches at paragraph [0016] that the talc is combined with a cellulosic in a well fluid.    Rayborn teaches at paragraph [0018] that the talc is combined with a polyacrylamide polymer.  Rayborn teaches at paragraph [0025] that the talc is treated to allow for water based affinity.  

It would be obvious to one skilled in the art at the time of filing based on the disclosure of Lasmarias in view of the teachings of Rayborn and Separautzki to synthetically produce a layered magnesium silicate that is surface modified for easier mixing with aqueous based well treatment fluids that produces a prime facie case of obviousness that reads on claims 1-4, 7 and 19-23.

Allowable Subject Matter
6.	Claim 10 is allowed.

7.	Claims 5-6, 8 and 11-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

8.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach modifying the fluid at greater than atmospheric pressure or treatment with a sulfonate.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262. The examiner can normally be reached M-F 9-5.

10.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

11.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

12.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY D WASHVILLE/           Primary Examiner, Art Unit 1766